PER CURIAM.
The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.2d 1236 (Fla.2004).
Petitioner is warned that any future appeals or petitions challenging the judgment and sentence in Jackson County circuit court case number 08-002-CF which this court determines to be frivolous or successive may result in the imposition of sanctions, including a prohibition against any further pro se filings and a referral to the appropriate institution for disciplinary procedures pursuant to section 944.279, Florida Statutes, (providing that a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal is subject to disciplinary procedures pursuant to the rules of the Department of Corrections). See Fla. R. App. P. 9.410.
LEWIS, SWANSON, and.WINOKUR, JJ., concur.